Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
This Office Action is responsive to the Applicant’s Preliminary Amendment filed on 9/15/20, in which claims 21-26 have been canceled and entered of record.

Claims 1-20 are pending in this application.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 9/15/20 by the applicant have been received and fully considered.

Allowable Subject Matter
Claims 1-20 are allowed over prior art of references
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 

	Claims 11-17 are allowed for the same reason as above with the limitation of “the first sense amplifier configured to perform a data sensing operation on a first lower memory cell connected between a first bit line of the plurality of bit lines and the first lower word line; and a second sense amplifier connected to a first upper word line of the plurality of upper word lines, the second sense amplifier configured to perform a data sensing operation on a first upper memory cell connected between the first bit line and the first upper word line”.
	Claims 18-20 are allowed for adding the additional limitation of “a first row decoder including a plurality of lower row switches respectively connected to a corresponding one of the plurality of lower word lines, the first row decoder .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Pub. No. 2010/0322000 (Shim et al.) disclose a three-dimensional memory device with a method of programming memory cells to two sets of the states among several set of states comprising the set of discrete charge levels corresponding to set of threshold voltages for memory cells.
U.S. Patent Application Pub. No. 2015/0255166 (Tseng et al.) disclose memory device having circuitry to sense a condition of respective selected non-volatile storage elements on strings that are associated with the selected word line in response to the reference voltage.
	None of these references of prior arts of record, whether taken alone or in any reasonable combination, suggest the claimed limitations as described above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879.  The examiner can normally be reached on Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


HIEN N. NGUYEN
Primary Examiner
Art Unit 2824



/HN/
December 18, 2021

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824